Citation Nr: 0723006	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1941 until 
September 1945.  He died on May [redacted], 2003.  The appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals from 
a July 2003 adverse determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Pursuant to a June 18, 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died at age 87 in May 2003 of urosepis due to 
(or as a consequence of) acute coronary syndrome due to (or 
as a consequence of) acute renal failure due to (or as a 
consequence of) Alzheimer's disease, none of which were 
present until decades after service.  

2.  At the time of his death, service connection was in 
effect solely for post-traumatic stress disorder, rated as 
100 percent disabling from April 2001.

3.  A service-connected disability did not cause or 
materially contribute to cause his death.


CONCLUSION OF LAW

The criteria for a grant of service connection for the cause 
of the veteran's death are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).  In addition, service- connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, when any chronic disease such as cardiovascular-renal 
disease, including hypertension, or organic disease of the 
nervous system, is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

The appellant contends that the veteran's service-connected 
psychiatric disability contributed to his death.  In this 
regard, she asserts that the 100 percent schedular rating in 
effect at the time of his death was based on symptoms of post 
traumatic stress disorder and Alzheimer's disease, and that 
the latter is listed on the death certificate as a 
contributory cause of death.  She maintains that PTSD 
contributed to the development of Alzheimer's disease and to 
his cardiovascular disease.  She is not asserting that the 
disabilities causing death were present in service or within 
the applicable presumptive period.

At the time of the veteran's death, service connection was in 
effect solely for PTSD, rated at the 100 percent rate, 
effective in April 2001.  Rating decision of February 2003 
granted special monthly compensation on account of the 
veteran's need for regular aid and attendance.  Neither the 
rating decision which granted the 100 percent rating, nor 
that granting the increased rate of compensation based on the 
need for aid and attendance reflected consideration of 
Alzheimer's disease or dementia as part of the veteran's 
service-connected psychiatric disorder. 

Service medical records do not reflect manifestations of 
cardiovascular-renal disease or Alzheimer's disease.  General 
medical examinations conducted by VA in September 1946, July 
1958, February 1965 and February 1968 are likewise negative.

The claims file reflects an extensive history of VA treatment 
for many years until the veteran's death for a variety of 
disabilities, to include the disabilities listing as causing 
the veteran's death and post-traumatic stress disorder.  
These records show that symptoms of dementia, later diagnosed 
as Alzheimer's disease, were first identified in the 1990s, 
many decades after service, as was cardiovascular disease. 
None of these records reflect a nexus between any of the 
disabilities listed on the death certificate as causing death 
and the veteran's military service or PTSD.  

Likewise while the report of psychiatric examination 
performed for VA purposes in July 2002 showed that the 
veteran had progressive Alzheimer's disease, which had the 
effect of worsening the symptoms of PTSD, no causal or 
etiological link between the two was noted.

VA records dated in 2003 reflect that the veteran's health 
continued to decline due to the effects of nonservice-
connected disabilities.  On May [redacted], 2003, he was transferred 
from a nursing home after being found in an unresponsive 
state.  He was described as having poor functional status 
with a poor prognosis and was admitted for comfort care.  
Upon arrival on the ward, he was pronounced dead.  The 
terminal hospital summary reflects the diagnoses of: 
unresponsiveness possibly related to possible acute 
myocardial infarction, supratheraputic INR, coronary artery 
disease status post myocardial infarction, renal 
insufficiency, benign prostatic hyperplasia, Alzheimer's 
disease, arthritis, and anemia, B12 deficiency.

The death certificate reflects that the veteran died at age 
87 on May [redacted], 2003 of urosepis due to (or as a consequence of) 
acute coronary syndrome due to (or as a consequence of) acute 
renal failure due to (or as a consequence of) Alzheimer's 
disease.  An autopsy was not performed.  

In a January 2005 statement the appellant and the veteran's 
daughters stated their belief that PTSD played a role in 
causing the veteran's death.  The Board does not doubt the 
sincerity of their beliefs. However, as a laypersons without 
the appropriate medical training and expertise, they simply 
are not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Also submitted was a medical article discussing the topics of 
Alzheimer's disease, cognitive disorders, PTSD, stress and 
memory loss.  The Board has reviewed this evidence.  However, 
the fact remains that the article is too general in nature to 
provide, alone, the necessary evidence to show that a 
relationship exists between PTSD and the development of 
dementia.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Such is not shown here..

In November 2005 the veteran's file was referred to a VA 
psychiatrist for a review and an opinion on whether the 
service-connected PTSD contributed to the veteran's death.  
In response, the physician replied that there was no known 
connection between PTSD and Alzheimer's disease or dementia 
and therefore [PTSD] "did not contribute in any way" to the 
veteran's death from urosepsis and acute renal failure. 

While the Board is sympathetic to the appellant's loss and 
cognizant of the veteran's honorable service during World War 
II, the Board may not go beyond the factual evidence 
presented in this instance to reach a favorable 
determination.  In this case, the appellant, as a layperson 
who has no apparent training in the field of medicine, has 
not been shown to be competent to provide an opinion with 
regard to medical causation.  Thus her assertions regarding 
the relationship between PTSD and Alzheimer's disease, and 
the role PTSD had in causing the veteran's death are entitled 
to no probative weight.  No probative medical evidence has 
been submitted which supports such allegation and the only 
medical opinion on point is negative.  For reasons set forth 
above, the preponderance of the evidence clearly militates 
against a finding that service connection is warranted for 
the cause of the veteran's death. 

VCAA

Finally, the Board notes that VA has a duty to assist the 
appellant in the development of facts pertinent to her claim.  
During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
VA has a duty to notify the appellant and her representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  The Board finds any 
error in timing or content of the notice provided to the 
appellant to be non-prejudicial.  

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her in June 
2003, December 2004 and April 2006 of the information and 
evidence needed to establish entitlement to service 
connection for the cause of the veteran's death.  The RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf. 

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained for 
inclusion in the record the veteran's service medical 
records, his death certificate and autopsy report and VA 
examination and treatment records.  The appellant has not 
indicated the existence of any other evidence that is 
relevant to her appeal, and has not responded to an inquiry 
as to whether she had any additional evidence to submit.  The 
Board can only conclude that all relevant data have been 
obtained for determining the merits of her claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


